—In a proceeding pursuant to CPLR article 78 to review a determination of the Suffolk County Department of Public Works, dated December 8, 1995, which, after a hearing, determined that the petitioner was not a "responsible bidder” and excluded it from obtaining a renovation project, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Newmark, J.), dated February 26, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The respondents Suffolk County Department of Public Works and the Suffolk County Commissioner of Public Works did not act in an arbitrary and capricious manner in denying the petitioner status as a responsible bidder for a contract involv*430ing the renovation of two police precincts in Suffolk County (see, Matter of Grgas Contr. Co. v Mercklowitz, 168 AD2d 678).
The petitioner’s remaining contentions are without merit. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.